DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 12 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,705,862. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,705,862. The method for generating a user interface for display by a mobile communication device, the method comprising a server performing the steps of: retrieving a web page associated with a first internet domain name; analyzing the web page to locate content of the web page, the content associated with a plurality of functions pertaining to the web page; generating a menu including one or more functional components pertaining to one or more of the plurality of functions, which functional components, when included in the user interface displayed by the mobile communication device, are selectable by a user of the mobile communication device to cause the mobile communication device to carry out a requested function of the plurality of .


Instant Application No. 16/899,160.
Claim 1.  A method for generating a user interface for display by a mobile communication device, the method comprising the server performing the steps of: retrieving a web page associated with a first internet domain name; analyzing the web page to locate content of the web page, the content associated with a plurality of functions pertaining to the web page; generating a web resource providing a menu including one or more functional components associated with one or more of the plurality of functions, wherein the one or more functional components, when included in the user interface displayed by the mobile communication device, are selectable from the menu by a user of the mobile communication device to cause the mobile communication device to carry out a requested function of the plurality of functions, and the generation of the web resource is based at least in part on a result of analyzing the web page: and 
generating the user interface including the one or more functional components, the one or more functional components including the requested function wherein the user interface is subsequently used by the mobile communication device to access at least a portion of the plurality of functions based at least in part on a selection of the requested function from the user interface


Claim 11.  A method for generating a user interface for display by a mobile communication device, the method comprising a server performing the steps of: retrieving a web page associated with a first internet domain name; analyzing the web page to locate content of the web page, the content associated with a plurality of functions pertaining to the web page; generating a menu including one or more functional components pertaining to one or more of the plurality of functions, which functional components, when included in the user interface displayed by the mobile communication device, are selectable by a user of the mobile communication device to cause the mobile communication device to carry out a requested function of the plurality of functions, the generation of the web resource being carried out in dependence on results of said analysis; receiving an indication that one or more of the functional components of the menu is/are selected as selected functional components inclusion in the user interface; generating the user interface including the selected functional component(s) based on the received indication, the selected functional component(s) including the requested function; store the user interface at .


Allowable Subject Matter

After a thorough search, and in light of the prior art of record, claims 1 and 12 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Czymontek, U.S. Patent Number 8,291,408 and  Fano et al.  (US Patent No. 2002/0133545) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 12.


Czymontek is directed to teaching a specific methodology of generating a user interface for a mobile device from an existing web resource.
Fano teaches the mobile device communicates with local and remote service providers. The context is determined by accessing information in the user profile, by sensors on the mobile device identifying items of interest, or by identifying the location of the mobile device.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 12. 
Specifically, the prior arts fail to teach a method for generating a user interface for display by a mobile communication device, the method comprising the server performing the steps of: retrieving a web page associated with a first internet domain name; analyzing the web page to locate content of the web page, the content associated with a plurality of functions pertaining to the web page; generating a web resource providing a menu including one or more functional components associated with one or more of the plurality of functions, wherein the one or more functional components, when included in the user interface displayed by the mobile communication device, are selectable from the menu by a user of the mobile communication device to cause the mobile communication device to carry out a requested function of the plurality of functions, and the generation of the web resource is based at least in part on a result of analyzing the web page: and generating the user interface including the one or more functional components, the one or more functional components including the requested function
 wherein the user interface is subsequently used by the mobile communication device to access at least a portion of the plurality of functions based at least in part on a selection of the requested function from the user interface.

Claims 2-11 and 13-29 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171